DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

 
                                                  Allowable Subject Matter
3.	Claims 1, 3-11 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Changing a second amplitude such that the second drive shaft is vibrated with a third amplitude, the second amplitude being included in the second vibration command and being for vibrating the second drive shaft, the third amplitude being based on a difference obtained by subtracting a first amplitude from the second amplitude, the first amplitude being included in the first vibration command and being for vibrating the first drive shaft, the main shaft being a rotation axis of the machining target, the first vibration rate being the number of times that the first drive shaft vibrates per rotation of the main shaft, the second vibration rate being the number of times that the second drive shaft vibrates per rotation of the main shaft, the first vibration command being to vibrate the first drive shaft, the second vibration command being to vibrate the second drive shaft, the main shaft rotation speed command being directed to the main shaft, the main shaft rotation speed command being a command on the main shaft rotation speed per unit time including remaining claim limitations. 
	As per independent claim 9: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 11,073,497 to Arimatsu discloses a motor control system for a machine tool.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846